Citation Nr: 0813032	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  94-21 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the November 3, 1954, rating decision which denied the 
veteran's claim of service connection for bilateral hearing 
loss. 

2.  Whether there was CUE in the February 10, 1994, rating 
decision which denied, in pertinent part, the veteran's claim 
of CUE in prior VA decisions denying service connection for 
bilateral hearing loss.

(The veteran, the appellant herein, has also filed a motion 
to reverse or revise, on the basis of CUE, the August 2, 
2002, Board of Veterans' Appeals (Board) decision which 
declined to reopen his claim of entitlement to service 
connection for bilateral hearing loss.  That motion is the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Brent A. Campbell, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from September 1942 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating decision issued 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO) which denied, in pertinent part, the veteran's 
claim of CUE in prior VA decisions denying service connection 
for bilateral hearing loss.  The veteran expressed 
disagreement with that decision in March 1994 and also 
contended that a November 1954 rating decision, which denied 
his claim of service connection for bilateral hearing loss, 
was a product of CUE.  He perfected a timely appeal in June 
1994 and requested a Travel Board hearing, which was held 
before the undersigned Veterans Law Judge in November 2001. 

In March 2008, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c). 




FINDINGS OF FACT

1.  The November 3, 1954, rating decision denying the 
appellant's claim of service connection for bilateral hearing 
loss was reasonably supported by the evidence then of record; 
it is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied; and the appellant has failed to allege any kind of 
error of fact or law in that decision which, when called to 
the attention of later reviewers, compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

2.  The February 10, 1994, rating decision denying the 
appellant's claim of CUE in prior VA decisions denying 
service connection for bilateral hearing loss was reasonably 
supported by the evidence then of record; it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied; 
and the appellant has failed to allege any kind of error of 
fact or law in that decision which, when called to the 
attention of later reviewers, compels the conclusion, as to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The November 1954 rating decision, which denied the 
veteran's claim of service connection for bilateral hearing 
loss, was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.105(a) (2007).

2.  The February 1994 rating decision, which denied the 
veteran's claim of CUE in prior VA decisions denying service 
connection for bilateral hearing loss, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); see also VAOPGCPREC 12-2001 at para. 7 (July 
6, 2001) (VA does not have "a duty to develop" in CUE 
claims because "there is nothing further that could be 
developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision of 
previous decisions.  Claims based on CUE are fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.

The appellant contends that the RO committed CUE when it 
denied his claim of service connection for bilateral hearing 
loss in a November 3, 1954, rating decision.  He also 
contends that the RO's failure to notify him of his appellate 
rights when it issued the November 1954 rating decision 
constituted CUE.  Finally, the veteran contends that, in the 
currently appealed rating decision dated on February 10, 
1994, the RO committed CUE when it denied his claim of CUE in 
prior VA decisions denying service connection for bilateral 
hearing loss.




Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.105(a) (2007).  To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).

The Veterans Court has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, supra, 3 Vet. App. at 313-4.  "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell, supra).  See also Bustos 
v. West, 179 F.3d 1378 (Fed. Cir.) (expressly adopting the 
"manifestly changed the outcome" language in Russell, 
supra), cert. denied, 120 S. Ct. 405 (1999).


In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the VARO's actions in 1954 and 1994 in determining whether 
CUE existed at either time.  Daniels v. Gober, 10 Vet. App. 
474 (1997).  As the Court stated in Russell, the availability 
of the CUE remedy "does not mean that the same issue may be 
endlessly reviewed . . . there is finality in veterans' 
benefits jurisprudence."  Id. at 325.  (Emphasis in 
original).  

To reiterate, a mere difference of opinion in the outcome of 
the adjudication or a disagreement as to how facts were 
weighed and evaluated does not provide a basis upon which to 
find that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Board notes that the appellant has filed two separate 
claims alleging CUE in several prior RO decisions, all of 
which adjudicated the issue of entitlement to service 
connection for bilateral hearing loss.  In August 1993, the 
appellant alleged that the RO had committed CUE when it 
failed to consider all of the medical evidence in denying his 
service connection claim for bilateral hearing loss.  The 
appellant also contended in August 1993 that, in a November 
1954 rating decision, he was not notified of his appellate 
rights by the RO.  In a second CUE motion filed in January 
2003, the veteran again contended that the RO's failure to 
notify him of his appellate rights when it issued the 
November 1954 rating decision constituted CUE.  None of the 
appellant's allegations of CUE in prior RO decisions, 
however, is persuasive.  

With respect to the appellant's contention that the RO 
committed CUE when it failed to consider all of the medical 
evidence in denying his service connection claim for 
bilateral hearing loss, the Board notes that it is not clear 
from the veteran's CUE motions which of the rating decisions 
denying service connection for bilateral hearing loss is/are 
being challenged on the basis of CUE.  Rating decisions 
issued in June and August 1967 and in June 1968 were subsumed 
by a November 1968 Board decision which denied, in pertinent 
part, the veteran's service connection claim for bilateral 
hearing loss.  A panel of six Members of the Board (now 
designated as Veterans Law Judges) reconsidered the November 
1968 Board decision in a May 1969 panel decision, in which 
the Board denied, upon reconsideration, the veteran's service 
connection claim for bilateral hearing loss.  An adverse 
September 1987 rating decision was subsumed by a November 
1989 Board decision which denied the veteran's service 
connection claim for bilateral hearing loss.  Finally, an 
April 1990 rating decision was subsumed by a December 1990 
Board decision which denied the claim again.  See 38 C.F.R. 
§ 20.1104.  The only rating decisions not subsumed by 
subsequent Board decisions were dated in November 1954 and 
the currently appealed rating decision dated in February 
1994.  Given the veteran's strenuous but vague assertions 
that the RO committed CUE in a prior rating decision, the 
Board infers that his present allegations of CUE in prior RO 
decisions relate to the November 1954 and February 1994 
rating decisions.  

With respect to the veteran's allegation of CUE in the 
November 1954 rating decision, the Board notes that the RO 
discussed all of the available medical evidence, to 
specifically include the veteran's service medical records 
(SMRs), post-service private treatment records, and VA 
medical records when it denied his claim of service 
connection for bilateral hearing loss in November 1954.  In 
the narrative portion of that rating decision, the RO noted 
that there was no evidence of in-service treatment for 
hearing loss.  The RO concluded that, since the veteran's 
hearing was normal at his separation medical examination and 
at a post-service VA medical examination in September 1947, 
bilateral hearing loss had not been incurred in or aggravated 
during his active military service.  

The evidence of record at the time of the November 1954 
rating decision consisted of the veteran's SMRs and a post-
service VA examination in September 1947.  A review of the 
SMRs discloses that his hearing was 15/15 bilaterally (or 
completely normal) at his enlistment examination in September 
1942.  The veteran was not treated for, nor did he complain 
of any hearing loss during active service.  His hearing was 
again 15/15 bilaterally at his separation examination in 
April 1946.  On post-service VA examination in September 
1947, the veteran's hearing was unchanged, at 
15/15 bilaterally.  

With respect to the allegation that the RO's failure to 
notify the veteran of his appellate rights when it issued the 
November 1954 rating decision constituted CUE, the Board 
notes that the letter advising the veteran of that rating 
decision, dated on November 5, 1954, stated, " If you have 
no further evidence to submit but have substantial reason to 
believe that the decision is not in accordance with the law 
and the facts in your case, you may appeal to the 
Administrator of Veterans Affairs [now the Secretary of 
Veterans Affairs] at any time within 1 year from the date of 
this letter.  If you wish to appeal, you should so inform 
this office, and you will be furnished with VA Form P-9 [now 
VA Form 9] for that purpose."  (Emphasis added.)  A review 
of the claims file shows that the next relevant 
correspondence concerning the veteran's service connection 
claim for bilateral hearing loss was received by the RO in 
June 1967, well after the 1-year time period had expired for 
initiating an appeal of the November 1954 rating decision.  

With respect to the allegation of CUE in the February 1994 
rating decision, the Board observes that the RO therein 
discussed the prior rating decisions which had adjudicated 
service connection for bilateral hearing loss when it denied 
the veteran's claim of CUE in February 1994.  In the 
narrative portion of the February 1994 rating decision, the 
RO noted that the only evidence submitted by the veteran in 
support of his allegation of CUE in prior rating decisions 
which had denied his service connection claim for bilateral 
hearing loss was an August 17, 1993, letter.  In that letter 
the veteran contended that certain of his SMRs were not 
available to VA, requested reconsideration of the evidence of 
record by the RO, and asserted that he had not been notified 
of his appellate rights by VA.  The RO also noted that, on 
four separate occasions - in November 1968, May 1969, 
November 1989, and in December 1990 - the Board also had 
denied his service connection claim for bilateral hearing 
loss.  The RO noted further that the Board's most recent 
decision in December 1990, denying service connection for 
bilateral hearing, had been subsequently affirmed by the 
Veterans Court.  Because the veteran had presented no 
evidence in support of his CUE claim, the RO determined that 
no change was warranted in any of the prior rating decisions 
denying service connection for bilateral hearing loss.

The Board is sympathetic with the veteran's strong belief in 
the merit of his claim for service connection for hearing 
loss.  However, in the present matter, wherein he claims that 
the above-cited RO decisions were products of CUE when they 
were made, he is improperly seeking a re-weighing of the 
evidence considered by the RO in the November 1954 rating 
decision, which denied his claim of service connection for 
bilateral hearing loss, and in the February 1994 rating 
decision, which denied his claim of CUE in prior RO decisions 
denying service connection for bilateral hearing loss. 

The November 1954 rating decision was not appealed and is now 
final.  See 38 U.S.C.A. § 7105.  After reviewing the contents 
of the letter advising him of that decision, the Board 
concludes that the veteran was notified properly of his 
appellate rights and how to initiate an appeal.  The 
veteran's current claims essentially reflect a disagreement 
as to how the facts were weighed and evaluated; they do not 
provide a basis upon which to find that VA committed CUE.  
See Luallen, supra, at 96.  

In alleging that the RO misinterpreted the facts surrounding 
his claim of service connection for bilateral hearing loss 
and his claim of CUE in prior decisions which denied service 
connection for bilateral hearing loss, the veteran also has 
not raised valid CUE claims.  See Oppenheimer, supra.  
Accordingly, the Board finds that, to the extent that the 
veteran seeks to challenge either the November 3, 1954, 
rating decision and/or the February 10, 1994, rating decision 
on the basis of CUE, his appeal must be denied.




ORDER

The claim of clear and unmistakable error in the November 3, 
1954, rating decision which denied entitlement to service 
connection for bilateral hearing loss is denied.

The claim of clear and unmistakable error in the February 10, 
1994, rating decision which denied a claim of CUE in prior VA 
decisions denying service connection for bilateral hearing 
loss is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


